Title: To John Adams from Dummer Sewall, 3 May 1819
From: Sewall, Dummer
To: Adams, John


				
					Sir,
					 Bath 3d. May 1819. District of Maine.
				
				At the request of a number of my friends who feel a deep sense of obligations for the distinguished services you have performed for our country on the most important occations, I take the liberty to address you on the interesting subject of the contemplated division of the state of Massachusetts by forming the District of Maine into a seperate State. I the more cherfully comply with this request as I most cordially concur with them in the opinion that the reflections with which you may think proper to favour us on the subject would be of essential servise to the community, should they be favoured with a sight of them.In the contemplation of important changes in our political relations the councel of mature wisdom must ever prove to be the safest guide, and a people disposed to listen to it can hardly fail of pursuing the best course and obtaining the happiest end. So minutely are all  the parts, so fully the great whole of our rights and privileges embraced by our general and state governments, within your view and comprehention that your thoughts on this subject must be held in the highest respect, and I sencearly trust, would tend to produce the most salatury & happy effect.. Permit me to assure you of my belief that all virtuous and reflecting men would be disposed to listen with pleasure and respect to any communications from you on this subject and that none would be more gratified by it than myself. I have the honour to be with great respect / Sir your antient friend
				
					Dummer Sewall
				
				
			